DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-13 and 16-18 of the amended claim set received 12/29/2021 are pending.  Claims 14 and 15 have been canceled.
Allowable Subject Matter
Claim 1-13 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record does not disclose or form a reasonable combination teaching the following in combination with the other independent claim limitations:
Regarding Claim 1, “channeling a flow of cooling air into the compressor working fluid path of the compressor of the gas turbine engine from a location external to the gas turbine engine during a shutdown operating mode of the gas turbine engine through the compressor bleed port, the flow of cooling air reducing a temperature of the component of the gas turbine engine.”
Regarding Claim 2, “channeling a flow of cooling air to the compressor of the gas turbine engine during a shutdown operating mode of the gas turbine engine through the compressor bleed port, the flow of cooling air reducing a temperature of a component of the gas turbine engine.”
Regarding Claim 10, “wherein channeling the flow of cooling fluid from the conduit into the compressor bleed port cools a component of the gas turbine engine,” and, “wherein channeling the flow of cooling fluid to the conduit comprises channeling 
Claims 3-9, 11-13, and 16-18 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/R.D.F/	/GERALD L SUNG/                                                                                       Primary Examiner, Art Unit 3741                                                                                                                 Examiner, Art Unit 3741